Pee Curiam.
These four cases were argued in the Supreme Court at the same time the case of Janice H. Lane v. Alexander Brown Griswold, et al., Case No. 446, Fall Term 1967, Case No. 442, Spring Term 1968, was argued, the opinion in which was filed this day. The plaintiffs in all five cases filed one joint brief, and defendants in all five cases filed one joint brief.
This is said in the joint brief filed by plaintiffs:
“The brief in this case will cover all five cases, in that the points of law are substantially the same in all five cases and the facts of all five cases involved in this appeal are substantially identical except as to the dates and subject matter of the stock transactions alleged in each complaint. For that reason, the plaintiff will refer to each plaintiff and the defendants will refer to all the defendants as the same defendants are involved in each case.”
*20This is said in the joint brief filed by defendants:
“These are civil actions for the recovery, under G.S. 78-22, of the price of certain stock purchased by the plaintiffs/appellants through defendants/appellees, as their agents, which stock was not registered under the Securities Law for sale in North Carolina. The five cases are for all material purposes identical and have therefore been consolidated both in this Court and in the court below. 1/
“1/ This Court, on September 20, 1967, granted the motion of plaintiffs and defendants in all of these cases that they each be permitted to file a single brief for all five cases, the motion having been based on the fact that the questions raised in the cases are substantially identical. The records in the cases are also substantially identical.”
The decision in these four cases is controlled by the decision in Janice H. Lane v. Alexander Brown Griswold, et al., Case No. 446, Fall Term 1967, and Case No. 442, Spring Term 1968, which was filed this day. Upon the authority of that case, the judgments of Judge Gambill in each and every one of the present four cases will be upheld.
Affirmed.
HusKiNS, J., took no part in the consideration or decision of these cases.